Case 9:18-cv-81496-RLR Document 10 Entered on FLSD Docket 11/22/2018 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 9:18-cv-81496-RLR


  ELIZABETH BORISKIN,
  individually and on behalf of all
  others similarly situated,                                        CLASS ACTION

          Plaintiff,                                                JURY TRIAL DEMANDED

  v.

  FIORELLA INSURANCE AGENCY INC.,

        Defendant.
  ______________________________________/

                                      NOTICE OF SETTLEMENT

          Plaintiff Elizabeth Boriskin hereby gives notice that the parties have reached a settlement with

  respect to Plaintiff’s individual claims. Plaintiff and Defendant are in the process of finalizing a

  settlement agreement. Plaintiff anticipates filing a notice of dismissal within ten (10) days of this notice


  Date: November 22, 2018



                                                                    Respectfully submitted,


                                                                    /s/ Manuel S. Hiraldo____________
                                                                    Manuel S. Hiraldo
                                                                    HIRALDO P.A.
                                                                    Florida Bar No. 030380
                                                                    401 E. Las Olas Boulevard
                                                                    Suite 1400
                                                                    Ft. Lauderdale, Florida 33301
                                                                    Email: mhiraldo@hiraldolaw.com
                                                                    Telephone: 954.400.4713

                                                                    Counsel for Plaintiff and the Class
Case 9:18-cv-81496-RLR Document 10 Entered on FLSD Docket 11/22/2018 Page 2 of 2



                                    CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 22, 2018, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is

  being served this day on all counsel of record via transmission of Notice of Electronic Filing generated

  by CM/ECF.



                                                         By: /s/ Manuel S. Hiraldo
                                                         Manuel S. Hiraldo, Esq.
                                                         HIRALDO P.A.
                                                         401 E. Las Olas Boulevard
                                                         Suite 1400
                                                         Ft. Lauderdale, Florida 33301
                                                         Florida Bar No. 030380
                                                         mhiraldo@hiraldolaw.com
                                                         Telephone: 954.400.4713
